DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.
Claim Objections
Claim 23 is objected to because of the following informalities:  claim 23 depends from a canceled base claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9, 10 and 19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (5,794,857).
for a fire suppression system, comprising: a smooth dome (140) having an exterior surface approximating a partial sphere wherein the partial sphere is less than half of a sphere (the section covered by the nozzles is less than half a sphere); a cavity within the dome (fig 4A); and a plurality of orifices (145) through the partial sphere of the dome providing fluid communication between the cavity and the exterior of the dome, wherein the plurality of orifices are arranged generally along a straight line of at least two parallel rows of orifices (fig 4B), the straight line extending across the center of the dome such that agent ejected from the nozzle will be ejected in a flat arcuate shape having a horizontal arc and a vertical arc, wherein the vertical arc subtends an angle that is less than half as wide as an angle subtended by the horizontal arc (fig 4c and 4a).
Regarding claim 2, further comprising a generally cylindrical neck section (fig 2) extending from the dome and enclosing part of the cavity.  
Regarding claim 5, the orifices are approximately cylindrical (fig 4B) and have longitudinal axes extending in directions that are approximately perpendicular to the exterior surface of the dome at their respective locations on a first plane (fig 4A). 
Regarding claim 6, the longitudinal axes are parallel on a second plane that is perpendicular to the first plane (fig 4C).  
Regarding claim 9, a fixture (150) is releasably secured to cover the dome.  
Regarding claim 10, a frangible fixture (150) is secured to cover the dome. (It is noted that element 150 is frangible compared to a hammer or a saw).
Regarding claim 19, the longitudinal axis of each orifice is oriented approximately 20 degrees away from any adjacent orifice in the same row (fig 4A). The examiner only every other orifice was selected to be included in the plurality of orifices in each row then they would be 24 degrees apart. 24 degrees is approximately 20 degrees. 

Claim(s) 11, 18, 20 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsson (6,463,658).
Regarding claim 11, Larsson shows a fire suppression system comprising: at least one nozzle (11) including: a dome (13) having an exterior surface approximating a partial sphere; a cavity within the dome (fig 1); and a plurality of orifices (22) through the dome providing fluid communication between the cavity and the exterior of the dome wherein the orifices are approximately cylindrical (fig 4, 6) and have longitudinal axes extending in directions that are approximately perpendicular to the exterior surface of the dome at their respective locations on a first plane (fig 6), wherein the orifices are arranged in at least two parallel rows (see marked up figure below), wherein the at least two parallel rows overlap in a direction perpendicular to the rows (see marked up figure 4 below), and at least one conduit (inherent to the showerhead nozzle) providing a fire suppressant agent (water) to the nozzle.  Additionally, the examiner notes that in figure 1,  the longitudinal axis of each orifice is oriented approximately 20 degrees away from any adjacent orifice in the same row. See marked up figure 2 below.
Regarding claim  18, since the nozzle of Larsson has all the structure of the present, claimed invention it will inherently expel agent received in a liquid state such 
Regarding claim 20,  the at least one conduit is in fluid communication with a reservoir (inherent, the water has to come from somewhere) that is configured to store the fire suppressant agent (water), wherein the fire suppressant agent is stored in the reservoir in a liquid state (water is a liquid). The examiner notes that the above apparatus is fully capable of having the water be vaporized after being ejected from the nozzle. The water may evaporate at some point.  
Regarding claim 23,  all of the orifices are arranged generally along a straight line extending across the center of the dome such that agent ejected from the nozzle will be ejected in a flat arcuate shape having a horizontal arc- and a vertical arc, wherein the vertical arc subtends an angle that is less than half as wide as an angle subtended by the horizontal arc (figure 2 and marked up fig 4 below).





    PNG
    media_image1.png
    551
    592
    media_image1.png
    Greyscale

MARKED UP FIG 4


    PNG
    media_image2.png
    610
    677
    media_image2.png
    Greyscale

Marked up fig 2


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (5,794,857) in view of Hurley et al. (6,622,944).
Chen et al. shows all aspects of the applicant’s invention as in claim 2, but fails to show an interior surface of the neck section is threaded.  
However Hurley et al. teaches a similar nozzle that includes an interior surface of the neck section that is threaded.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use threads instead of a weld on the neck section of the nozzle 140 of Chen et al. in order to have the nozzle easily installed and removed from the inlet pipe (130).

In case the applicant does not agree with the examiners 102 rejection of Larsson above, the following 103 rejection is provided.

Claims 11, 18, 20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Larsson (6,463,658).
Regarding claim 11, Larsson shows a fire suppression system comprising: at least one nozzle (11) including: a dome (13) having an exterior surface approximating a partial sphere; a cavity within the dome (fig 1); and a plurality of orifices (22) through the dome providing fluid communication between the cavity and the exterior of the dome 
Larsson fails to show that the longitudinal axis of each orifice is oriented approximately 20 degrees away from any adjacent orifice in the same row. 
However, the applicant has not provided any special reasons as to why the longitudinal axis of each orifice is oriented approximately 20 degrees away from any adjacent orifice in the same row. 
The examiner notes that the angle between orifices in each row of Larsson appear to be very close to 20 degrees. Additionally, the applicant also states in paragraph that the angle is exemplary, and other angles could be equally effective for practicing the disclosed embodiment and are within the contemplation of this disclosure.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the angles between the orifices approximately 20 degrees in order to more evenly distribute the spry from the nozzle. 
Regarding claim 18, since the nozzle of Larsson has all the structure of the present, claimed invention it will inherently expel agent received in a liquid state such that the agent is atomized or vaporized when expelled from the nozzle, just as the present, claimed invention does. 

Regarding claim 23, all of the orifices are arranged generally along a straight line extending across the center of the dome such that agent ejected from the nozzle will be ejected in a flat arcuate shape having a horizontal arc and a vertical arc, wherein the vertical arc subtends an angle that is less than half as wide as an angle subtended by the horizontal arc (figure 2 and marked up fig 4 above).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (6,463,658) in view of Hurley et al. (6,622,944).
Larsson shows all aspects of the applicant’s invention as in claim 11, but fails to show an interior surface of the neck section is threaded.  
However Hurley et al. teaches a similar nozzle that includes an interior surface of the neck section that is threaded.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add an internally threaded neck section to the nozzle of Larsson. in order to have the nozzle easily installed and removed from an inlet pipe.


Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swift (2016/0325126) in view of Larsson (6,463,658).
Regarding claims 21 and 22, Swift teaches a nozzle (10, 11) located in an anechoic chamber, but does not teach that the nozzle it is the specific nozzle of claim11.
 Larsson shows all aspects of the applicant’s invention as in claim 11 as discussed above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to replace the nozzle of Swift with the nozzle of Larsson in order to make the nozzle cheaply with injection molding as taught by Larsson (col 1, line 56).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             9/17/21